Citation Nr: 0527617	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, including on the basis of exposure to an herbicide 
agent.

2.  Entitlement to service connection for a prostate 
disorder, including on the basis of exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E.Smith, Counsel


INTRODUCTION

The veteran retired from active duty in June 1990 with over 
26 years active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO), which denied the veteran entitlement to service 
connections for diabetes mellitus and a prostate condition.

In January 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file. 


FINDINGS OF FACT

1.  The veteran's active duty service included service in the 
Republic of Vietnam during the Vietnam Era.

2.  The evidence of record demonstrates that the veteran has 
developed diabetes mellitus type II subsequent to his service 
in Vietnam.

3.  Diabetes mellitus type II, which was initially diagnosed 
many years after service, may be presumed to be the result of 
herbicide exposure.

4.  The veteran's current prostate disorder was first show 
many years after service and is not related to service or any 
incident therein. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.313 (2005).

2.  A prostate disorder was not incurred in or aggravated by 
service and may not be presumed to have been caused by 
herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2003 statement of 
the case and a supplemental statement of the case dated in 
January 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in a January 2004 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the January 2004 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claims Presented

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his lengthy period of 
active duty.  Specifically the veteran contends that he has 
diabetes mellitus and a prostate disorder attributable to 
herbicide exposure while serving as an aircrew member in 
Vietnam on temporary duty assignments.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. §§  1110, 1131.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C. A. § 1116(f).

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2001).  The following diseases shall be service connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebut table 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consisted with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft 
tissue sarcoma, and type II diabetes also know n as type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The disease listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to a 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In addition, the United States of Appeals for the Federal 
Circuit has held that the Veteran's Dixon and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
At the outset, the Board will address the pivotal question of 
whether the veteran had service in Vietnam.  In this case, 
the record reflects that the veteran was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  A 
copy of his Airman Performance Report of record shows that 
while stationed at Ching Chuan Kang (CCK) Air Base in Taiwan 
in 1970 he performed temporary duties in Southeast Asia as a 
Primary Crew Chief on a C-130 aircraft.  

The additional evidence supporting the veteran's service in 
Vietnam consist of: (1) photographs submitted by the veteran 
and purporting to show him in Vietnam to include a picture of 
him standing before a building, protected by sandbags, 
identified as Det. 2 834 A.D.; (2) an electronic mail from an 
employee of the Air Force Historical Research Agency 
informing that their records show that Detachment 2 of 
Headquarters 834 Air Division was located at Cam Ranh Bay Air 
Base, in the Republic of Vietnam between August 1967 and 
December 1971; (3)  a History of the 314th Tactical Airlift 
Wing showing that it was assigned to the 327th Air Division 
located at CCK  republic of China Air Force Base in Taiwan 
and that it provided C-130 aircraft to the 834th Air Division  
in South Vietnam for airlift services; (4) a statement from 
the veteran's former Air Force supervisor during the period 
he was assigned to CCK Air Base attesting that the veteran 
served two extended temporary duty tours in Vietnam, 
including a 60 day tour at Cam Rhan Bay; (5) the veteran's 
sworn testimony that he served on temporary duty in Vietnam. 

The Board concludes that the record adequately shows that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam Era.  Hence, he is presumed to have been 
exposed to Agent Orange or other herbicide agents.  38 
U.S.C.A. § 1116(f)

The veteran's service medical records, to include the 
veteran's January 1989 medical examination for service 
retirement, do not show any complaints, findings, and/or 
diagnosis of diabetes and/or a prostate disorder.

Post service, there is no showing of diabetes mellitus within 
the one-year period immediately following the veteran's 
discharge from service in June 1990.  The veteran's private 
physician noted this disorder in October 2001.  HE reported 
that the veteran was taken Glucophage and was being scheduled 
for a diabetes class.  Diabetes mellitus type II with recent 
onset was the diagnostic assessment.

Thus, as aptly noted by the record, the veteran has developed 
diabetes mellitus type II subsequent to his active military 
service, to include service during the Vietnam Era.  
Moreover, with the resolution of all reasonable doubt in the 
veteran's favor, the record indicates that the veteran has 
Vietnam service as defined by the applicable VA statue and 
regulation noted above.  As such, the veteran satisfies the 
criteria for presumptive service connection, and hence; the 
Board may presume that the veteran's diabetes mellitus type 
II was incurred during service.  38 C.F.R. § 3.309(e).  
Accordingly, service connection for diabetes mellitus is 
warranted.

With respect to the claim of service connection for a 
prostate disorder, medical evaluation of a prostate disorder 
is not shown until many years after service.  A 
cystourethroscopy in July 2002 for a history of urinary tract 
infections and microscopic hematuria revealed no significant 
anatomical abnormalities to account for the veteran's urinary 
tract infection.  The likely source of his microscopic 
hematuria was believed to be prostatic enlargement.
 
To the extent that the veteran had an existing prostrate 
disorder, such disorder was first manifested more than 10 
years after service and is, thus, too remote in time from 
service to attribute to service, absent competent (medical) 
evidence to the contrary.  Here, there is no competent 
medical evidence such disease is attributable to service.  
Here competent evidence of a nexus to service is totally 
lacking.  Only the veteran himself has offered an opinion 
linking his prostate disorder to service, and the record does 
not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

Further, prostate cancer has not been diagnosed and an 
enlarged prostate is not a disease that may be presumptively 
service-connected based on the veteran's presumed herbicide 
exposure in Vietnam under the above noted statutory and 
regulatory criteria.  Therefore service connection on a 
presumptive basis is not warranted.

After consideration of all the evidence, the Board finds that 
the veteran's prostate disorder is unrelated to his service.  
In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a prostate disorder, such statue 
is not for application in this instance. 



ORDER

Service connection for diabetes mellitus type II is granted.

Service connection for a prostate disorder, including on the 
basis of exposure to an herbicide agent is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


